Citation Nr: 1706960	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-48 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an evaluation higher than 40 percent for degenerative joint disease and spinal stenosis, lumbar spine.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to June 1977 and from June 1977 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2013, the Board remanded the issue of entitlement to an increased rating for the Veteran's service-connected lower back disability for further development.  The Board also determined that the issue of entitlement to a TDIU was raised by the record and remanded the issue for further development.  See Rice v. Shinseki, 22 Vet. App 447 (2009).  In March 2015, the Board again remanded both issues.

While the case was on remand status, the RO granted an increased rating of 60 percent for the Veteran's degenerative joint disease and spinal stenosis with bilateral lower extremity radiculopathy and assigned an effective date of April 28, 2015.  See January 2016 Rating Decision.  As the maximum rating has not been assigned for the period prior to April 28, 2015, the Veteran is presumed to seek the maximum available benefit for a disability and, therefore, his claim for a higher rating remains viable on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Furthermore, while 60 percent is the maximum schedular rating for the Veteran's intervertebral disc syndrome, a higher rating is potentially available on an extraschedular basis.  See 38 C.F.R. § 3.321 (b) (2016).  Accordingly, the claim for increase for the rating period since April 28, 2015 also remains before the Board.

Similarly, while the RO granted the Veteran's claim of entitlement to a TDIU, effective April 28, 2015, in the same January 2016 Rating Decision, the Veteran's TDIU claim has been pending since December 2008.  Accordingly, the claim for entitlement to a TDIU prior to April 28, 2015 remains pending on appeal.

In his December 2010 substantive appeal, the Veteran requested a videoconference Board hearing.  In an April 6, 2012 letter, the RO informed the Veteran that he was scheduled for a hearing before a Veterans Law Judge at the RO on May 15, 2012.  However, the Veteran failed to appear for his hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2016).


FINDINGS OF FACT

1.  Prior to April 28, 2015, the Veteran's degenerative joint disease and spinal stenosis of the lumbar spine was primarily manifested by, at worst, forward flexion of the thoracolumbar spine limited to 40 degrees, guarding or muscle spasm severe enough to result in an abnormal gait and abnormal spinal contour, painful motion, and tenderness; however, there was no evidence of any ankylosis or incapacitating episodes which required bedrest as prescribed by a physician due to his intervertebral disc syndrome.

2.  From December 18, 2008 to April 28, 2015, the Veteran's right lower extremity was primarily manifested by a mild neurological impairment involving the sciatic nerve with wholly sensory symptoms of severe intermittent pain, paresthesias and/or dysesthesias, and numbness.

3.  From December 18, 2008 to April 28, 2015, the Veteran's left lower extremity was primarily manifested by a moderate neurological impairment involving the sciatic nerve with more than wholly sensory symptoms of severe intermittent pain, paresthesias and/or dysesthesias, and numbness.

4.  Since April 28, 2015, the Veteran's right lower extremity was primarily manifested by a moderately severe neurological impairment with sensory symptoms of severe intermittent pain, paresthesias and/or dysesthesias, and numbness; and objective evidence of weakness, but without muscle atrophy.

5.  Since April 28, 2015, the Veteran's left lower extremity was primarily manifested by a moderately severe neurological impairment with symptoms of severe intermittent pain, paresthesias and/or dysesthesias, and numbness; and objective evidence of weakness, but without muscle atrophy.
6.  From December 18, 2008, the Veteran was unemployed and his service-connected disabilities prevented him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 40 percent for degenerative joint disease and spinal stenosis of the lumbar spine, prior to April 28, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

2.  From December 18, 2008 to April 28, 2015, the criteria for a separate disability rating of 10 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

3.  From December 18, 2008 to April 28, 2015, the criteria for a separate disability rating of 20 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

4.  Since April 28, 2015, the criteria for a separate disability rating of 40 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

5.  Since April 28, 2015, the criteria for a separate disability rating of 40 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

6.  From December 18, 2008, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case in October 2010 and a supplemental statement of the case in July 2014 and in January 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and the Veteran's contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Furthermore, the Veteran was provided with a VA examination in February 2009, March 2009, October 2010, October 2013, and in April 2015.  Review of these examination reports reveal that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities of the spine (other than intervertebral disc syndrome (IVDS) when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

III.  Increased Rating for Thoracolumbar Back Disability

In a January 1991 rating decision, the Veteran was granted service connection for a back disability and assigned an initial disability rating of 40 percent under Diagnostic Code 5293 for lumbosacral spinal stenosis with a history of chronic low back strain effective August 16, 1990.  Subsequently, following substantive changes being made to the schedular criteria for evaluating disabilities of the spine, effective September 23, 2002, the Veteran's thoracolumbar back disability was evaluated under Diagnostic Code 5243 for degenerative joint disease and spinal stenosis of the low back.  See 67 Fed. Reg. 54345 -54349 (August 22, 2002); see also, April 2009 Rating Decision.  In December 2008, the Veteran filed his claim for an increased disability rating.  As such, the current regulations were in effect for the entirety of the Veteran's increased rating claim.

The Board notes that under Diagnostic Code 5293, the Diagnostic Code which was used to initially assign the Veteran's 40 percent rating, it was required that intervertebral disc syndrome (IVDS) be present along with neurologic components such as sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  That is, the rating required both orthopedic and neurologic impairment.

However, under the regulations in effect at the time the Veteran's current increased rating claim was received, back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating IVDS, a 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician.  Id.

Prior to the Veteran's VA examination on April 28, 2015, there is no medical evidence of record that documents any incapacitating episodes due to symptoms of IVDS, which required bedrest prescribed by a physician.

At the February 2009 VA examination, the examiner noted that the Veteran did not have any incapacitating episodes during the past 12 months.

At the March 2009 VA examination, the examiner noted that the Veteran had not had any incapacitating episodes during the past 12 months.

At the October 2010 VA examination, the examiner documented the Veteran's complaints of flare-ups, which caused him to seek "self-imposed bedrest."

At the October 2013 VA examination, the examiner noted that the Veteran did not have any incapacitating episodes during the past 12 months.

At the April 2015 VA examination, the examiner indicated that the Veteran has had episodes of acute signs and symptoms due to IVDS that required bedrest prescribed by a physician and treatment by a physician.  The examiner noted that such episodes had a total duration of at least six weeks during the past 12 months.

Prior to April 28, 2015, there is no evidence documenting any incapacitating episodes due to symptoms of IVDS, which required bedrest prescribed by a physician.  Therefore, a disability rating higher than 40 percent is not warranted under the current Formula for Rating IVDS Based on Incapacitating Episodes.

Since April 28, 2015, the Veteran has been assigned a 60 percent rating due to IVDS symptoms that required bedrest prescribed by a physician and had a total duration of at least six weeks during the previous 12 months.  This is the highest rating possible under the current Formula for Rating IVDS Based on Incapacitating Episodes.  Therefore, for the rating period since April 28, 2015, the Veteran's thoracolumbar back disability will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine for a higher rating.

Even though a higher rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes for the rating period prior to April 28, 2015, the Veteran must still be evaluated for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.  In pertinent part, under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent evaluation is warranted if forward flexion of the cervical spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

At the February 2009 VA examination, the Veteran demonstrated thoracolumbar spine forward flexion 0 to 40 degrees, extension 0 to 10 degrees, left and right lateral flexion 0 to 30 degrees, and left and right lateral rotation 0 to 20 degrees.  Range of motion was limited by pain, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive testing.  The examiner noted that there was no presence of muscle spasm or ankylosis of the thoracolumbar spine.  The examiner indicated that the Veteran does not suffer from bowel, bladder, or erectile dysfunction.  

At the March 2009 VA examination, the Veteran demonstrated thoracolumbar spine forward flexion 0 to 70 degrees, extension 0 to 20 degrees, left and right lateral flexion 0 to 30 degrees, and left and right lateral rotation 0 to 30 degrees.  Range of motion was limited by pain, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive testing.  The examiner noted that there was no palpable spasm or ankylosis of the thoracolumbar spine.  The Veteran reported having no bowel or bladder incontinence.

At the October 2010 VA examination, the Veteran demonstrated thoracolumbar spine forward flexion 0 to 90 degrees, extension 0 to 10 degrees, left and right lateral flexion 0 to 20 degrees, and left and right lateral rotation 0 to 10 degrees.  Range of motion was limited by pain, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive testing.  The examiner noted that there were no palpable muscle spasms.  The Veteran reported no bowel or bladder changes.

At the October 2013 VA examination, the examiner indicated that he was unable to assess the Veteran's thoracolumbar active range of motion using the DeLuca criteria due to ataxia related to the Veteran's nonservice-connected cervical myleomalacia.  The examiner noted that the Veteran did have guarding or muscle spasm of the thoracolumbar spine that was severe enough to result in abnormal gait and abnormal spinal contour.  The Veteran stated that he sometimes experiences bowel incontinence.

At the April 2015 VA examination, the examiner indicated that he was unable to assess the Veteran's thoracolumbar active range of motion because the Veteran was unable to stand and safely perform the range of motion testing due to disequilibrium and a tendency to fall.  The examiner noted that the Veteran did not have guarding, but did have spasm of the left paraspinal muscles, which was not severe enough to result in abnormal gait and abnormal spinal contour.  The examiner also noted that there was no ankylosis of the thoracolumbar spine.

The examiner noted that the Veteran has a sense of fecal urgency, but does not have incontinence.  The Veteran reported that he does not have unintended bowel movements during sleep.  The examiner opined that the Veteran does not have a primary bowel condition.  He stated that the Veteran has constipation related to chronic use of narcotics, and he also has a sense of fecal urgency related to cervical myelopathy, but does not lose control of bowel movements.  The examiner further opined that it is less likely than not that the Veteran's constipation and fecal urgency are proximately due to or aggravated beyond their normal progression by his service-connected lumbar spine condition.

In order to warrant a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence would need to show that there was either unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  The Board finds that a rating higher than 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine prior to April 28, 2015, because there is no evidence of any form of ankylosis of the thoracolumbar spine.  In fact, the evidence shows that the Veteran's degenerative joint disease and spinal stenosis of the lumbar spine was primarily manifested by, at worst, forward flexion limited to 40 degrees, guarding or muscle spasm severe enough to result in an abnormal gait and abnormal spinal contour, painful motion, and tenderness; which would warrant a 20 percent rating.  However, as the currently assigned rating is more favorable to the Veteran, the Board will not disturb the presently assigned 40 percent disability rating prior to April 28, 2015.

Since April 28, 2015, there is no evidence of any form of ankylosis of the thoracolumbar spine.  As a result, a 20 percent rating is the highest disability rating the Veteran could be assigned for a thoracolumbar back disability under the General Rating Formula for Diseases and Injuries of the Spine.  However, as previously mentioned, the preponderance of the evidence supports a finding that the Veteran warrants a 60 percent rating under the current Formula for Rating IVDS Based on Incapacitating Episodes.  Therefore, the Board determines that since April 28, 2015, the Veteran's thoracolumbar back disability should be evaluated under the current Formula for Rating IVDS Based on Incapacitating Episodes and should be assigned a 60 percent rating, which is the highest rating possible under this Diagnostic Code.

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, to receive disability compensation for painful motion, that pain must result in functional loss (i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance").  See 38 C.F.R. § 4.40; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.

Here, although the Veteran reported flare-ups with increasing pain, used a cane and back brace regularly to ambulate, and was unable to perform repetitive use testing at the October 2013 and April 2015 VA examinations due a nonservice-connected disability, given his overall range of motion during the multiple VA examinations, which took pain into consideration, the Board finds that a 40 percent rating, prior to April 28, 2015, and a 60 percent rating, since April 28, 2015, for the Veteran's limitation of motion of his thoracolumbar spine properly compensates him for the extent of functional loss resulting from symptoms like painful motion.  Moreover, as will be discussed further below, the Board is granting separate ratings for the Veteran's bilateral lower extremity radiculopathy.  

Finally, regarding Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that there are no other objective neurologic abnormalities associated with the Veteran's thoracolumbar back disability that has not been separately evaluated under an appropriate diagnostic code.  Although the Veteran reported that he sometimes experiences bowel incontinence at the October 2013 VA examination, he denied any bowel incontinence or bladder incontinence at his February 2009, March 2009, October 2010, and April 2015 VA examinations.  Furthermore, the April 2015 VA examiner opined that the Veteran does not have bowel incontinence, but rather fecal urgency which is related to his nonservice-connected cervical spine disability and has not been aggravated by his service-connected lumbar spine condition.  Aside from the Veteran's bilateral lower extremity radiculopathy, which will be addressed below, the medical evidence fails to show any additional neurological symptomatology related to the Veteran's thoracolumbar back disability.  Therefore, the Board finds that a separate rating for any additional neurological manifestations of the Veteran's thoracolumbar back disability is not warranted.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

IV.  Bilateral Lower Extremity Radiculopathy prior to April 28, 2015

As noted above, the regulations governing the evaluation of back disability claims provide that any associated objective neurologic abnormalities may be separately rated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

38 C.F.R. § 4.124a, Diagnostic Code 8520 concerns impairment of the sciatic nerve.  Mild, incomplete paralysis of this nerve warrants a 10 percent rating; moderate, incomplete paralysis warrants a 20 percent rating; moderately severe, incomplete paralysis warrants a 40 percent rating; and, severe, incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  A maximum 80 percent rating is warranted for complete paralysis with foot dangle and drop, no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be evaluated as mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124a.

Here, VA treatment records from North Texas HCS in Dallas, Texas, dated from 2008 to the present, show that the Veteran has received treatment for his peripheral nerve involvement of his bilateral lower extremities.

In an April 2008 treatment record, the Veteran reported having increased problems with his left leg not working and having paresthesias of the left leg.  VA medical personnel provided an assessment of lumbar radiculopathy.

In a December 2008 treatment record, VA medical personal provided an assessment of lumbar degenerative disc disease with bilateral radicular irritation, with the left side being more affected than the right side.  

In a January 2009 treatment record, the Veteran reported pain which radiates down bilateral anteromedial thighs and posterior legs to his feet.  He stated that this pain was worse first thing in the morning and after sitting, but was relieved by his back brace and by walking.  The Veteran also reported numbness in both extremities, with the left side being more affected than the right side, and tingling of the dorsum of the foot and in all five toes.  The Veteran indicated that on a 10-point scale, his overall pain level was at a six or a seven.

At the February 2009 VA examination, the Veteran reported having low back pain that radiates into both legs, with more pain in the right leg and more weakness in the left.  He described this pain as moderate.

The examiner noted the Veteran's abnormal lower extremity motor function and specified the major nerve most likely to be involved in both extremities.  In the left lower extremity, the examiner indicated the anterior tibialis nerve was involved with left foot drop and some numbness dorsum of foot.  In the right lower extremity, the examiner indicated that the femoral nerve was involved with weakness in knee extension and hip flexion.  The examiner also noted the Veteran's abnormal lower extremity sensory function and specified that the anterior tibialis (L4-L5) with dorsal foot numbness was involved bilaterally.  The examiner provided a diagnosis of spinal stenosis with left foot drop, degenerative joint disease of the lumbar spine, and IVDS with most likely involved peripheral nerve of anterior tibialis nerve and femoral nerve.

At the March 2009 VA examination, the examiner provided a diagnosis of myofascial lumbar syndrome with evidence of a foot drop.  The examiner stated that a review of the Veteran's lumbar spine MRI revealed right lateral recess stenosis and contact of the right L5 and S1 nerve roots, which would not explain the left foot drop.  The examiner further noted that an October 2008 MRI of the Veteran's cervical spine revealed cervical stenosis at the C4-5 level, which could result in weakness in his left lower extremity due to the central canal stenosis.  The examiner opined that the Veteran's cervical central canal stenosis is more likely than not the cause of his upper and lower extremity conditions and his lumbar spine lateral recess stenosis on the right would not explain his left lower extremity symptoms.

At the October 2010 VA examination, the examiner provided an assessment of lumbar spine degenerative disc disease with left foot-drop, but was not requested to provide an opinion.  

At the October 2013 VA examination, the Veteran reported that he currently experienced constant severe paresthesias, dysthesias, and numbness of his bilateral lower extremities in a spotty, non-dermatomal specific distribution. 

The examiner indicated normal muscle strength in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and in great toe extension.  The examiner did not indicate that the Veteran had muscle atrophy.  The examiner noted that the Veteran had radicular pain due to radiculopathy with symptoms of severe paresthesias and/or dysesthesias, and severe numbness.  The examiner indicated the involvement of the femoral nerve, at the L2/L3/L4 nerve roots, and the involvement of the sciatic nerve, at the L4/L5/S1/S2/S3 nerve roots, in both lower extremities.  The examiner also noted the Veteran's statements of occasionally experiencing bowel incontinence.

The Board finds that the preponderance of the evidence supports a grant of separate disability ratings for each of the Veteran's lower extremities under Diagnostic Code 8520.  The Board finds that Diagnostic Code 5243 does not sufficiently compensate the Veteran's symptoms attributed to his neurological impairment.

The Board acknowledges that the Veteran cannot be compensated for the same symptomology more than once, as such would constitute pyramiding in violation of 38 C.F.R. § 4.14.  However, the Board finds that Diagnostic Code 8520 provides for an exact evaluation of the Veteran's bilateral neurological impairment involving the sciatic nerve.  Since the Board finds that Diagnostic Code 5243 is insufficient to fully compensate the Veteran for his symptoms attributed to his neurological impairment, a separate rating under Diagnostic Code 8520 is warranted.

Regarding the Veteran's right lower extremity, the evidence shows that his neurological impairment of the sciatic nerve was primarily manifested by wholly sensory symptoms of severe intermittent pain, paresthesias and/or dysesthesias, and numbness.  During this rating period, both the medical evidence from multiple VA examinations and the Veteran's complaints consistently describe his symptoms in his right lower extremity as primarily sensory.  As a result, the Board finds that these symptoms warrant a 10 percent rating, but no higher, for mild neurological impairment of the sciatic nerve under Diagnostic Code 8520.  

In order to warrant a higher rating under Diagnostic Code 8520, the evidence would need to show moderate or moderately severe neurological impairment of the sciatic nerve.  Here, there is no medical evidence suggesting that the Veteran has muscle atrophy.  Further, there is no objective medical evidence documenting symptoms in the right lower extremity other than wholly sensory.  In fact, the Veteran specifically reported feeling more pain (i.e. sensory symptoms) in his right lower extremity, rather than weakness as with his left lower extremity.  As a result, the evidence of record does not support a rating higher than 10 percent for neurological impairment of the sciatic nerve under Diagnostic Code 8520.

Regarding the Veteran's left lower extremity, the evidence shows that the Veteran's neurological impairment was primarily manifested by wholly sensory symptoms of severe intermittent pain, paresthesias and/or dysesthesias, and numbness.  However, during this rating period, both the medical evidence from multiple VA examinations and the Veteran's complaints describe more weakness in his left lower extremity when compared to his right.  As these symptoms are more than wholly sensory, the Board finds that these symptoms warrant a 20 percent rating, but no higher, for moderate neurological impairment of the sciatic nerve under Diagnostic Code 8520.

In order to warrant a higher rating under Diagnostic Code 8520, the evidence would need to show moderately severe or severe neurological impairment of the sciatic nerve with marked muscular atrophy.  Here, there is no medical evidence suggesting that the Veteran has muscle atrophy.  Further, despite the Veteran's report of feeling more weakness in the left lower extremity, there is no objective medical evidence documenting a greater degree of impaired motor function.  As a result, the evidence of record does not support a rating higher than 20 percent for neurological impairment of the sciatic nerve under Diagnostic Code 8520.

The Board has considered the Veteran's complaints of left foot drop.  In fact, at the February 2009 VA examination, the examiner indicated that the anterior tibialis nerve was involved with left foot drop.  However, at the March 2009 VA examination, the examiner opined that the Veteran's cervical central canal stenosis is more likely than not the cause of his upper and lower extremity conditions and his lumbar spine lateral recess stenosis on the right would not explain his left lower extremity symptoms.  Despite this medical opinion, the examiner at the October 2013 VA examination indicated the involvement of the sciatic nerve, at the L4/L5/S1/S2/S3 nerve roots, in both lower extremities.  As a result, although the medical evidence of record shows that some of the Veteran's neurological impairment of his lower extremities is caused by his nonservice-connected cervical spine disability, the Board finds that the preponderance of the evidence shows that the Veteran also has bilateral lower extremity radiculopathy affecting his sciatic nerve.

IV.  Bilateral Lower Extremity Radiculopathy since April 28, 2015

At the April 2015 VA examination, the Veteran reported chronic low back pain with radiation into both lower extremities.

The examiner indicated normal muscle strength with hip flexion, in both lower extremities; active movement against some resistance with knee extension, in the right lower extremity; active movement against gravity with knee extension, in the left lower extremity; and, active movement against gravity with ankle plantar flexion, ankle dorsiflexion, and in great toe extension, in both lower extremities.  The examiner also indicated that the Veteran does not have muscle atrophy.  The examiner noted that the Veteran had symptoms of intermittent pain (usually dull), severe paresthesias and/or dysesthesias, and severe numbness due to radiculopathy.
The examiner stated that the Veteran has radicular pain with radiographic evidence of anatomic nerve compression by degenerative changes in the lumbar spine.  The examiner opined that it is at least as likely as not that the Veteran's radiculopathy has been aggravated beyond its normal progression by his service-connected lumbar spine degenerative disease.  The examiner noted that the Veteran's radiculopathy is moderate in severity.

The Board finds that the results from the April 2015 VA examination warrants a separate 40 percent rating, but no higher, for each lower extremity, under Diagnostic Code 8520.  The Board finds that Diagnostic Code 5243 does not sufficiently compensate the Veteran's symptoms attributed to his neurological impairment.

The Board acknowledges that the Veteran cannot be compensated for the same symptomology more than once, as such would constitute pyramiding in violation of 38 C.F.R. § 4.14.  However, the Board finds that Diagnostic Code 8520 provides for an exact evaluation of the Veteran's bilateral neurological impairment involving the sciatic nerve.  Since the Board finds that Diagnostic Code 5243 is insufficient to fully compensate the Veteran for his symptoms attributed to his neurological impairment, a separate rating under Diagnostic Code 8520 is warranted.  

The results from the April 2015 VA examination show that the Veteran's neurological impairment of the sciatic nerve was primarily manifested by wholly sensory symptoms of severe intermittent pain, paresthesias and/or dysesthesias, and numbness.  However, the results from the muscle strength testing reveals weakness with knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  As these symptoms are more than wholly sensory and indicate a degree of impaired function, the Board finds that these symptoms warrant a 40 percent rating, but no higher, for each lower extremity, for moderately severe neurological impairment under Diagnostic Code 8520.

In order to warrant a higher rating under Diagnostic Code 8520, the evidence would need to show severe neurological impairment with marked muscular atrophy.  Here, the examiner indicated that the Veteran does not have muscle atrophy.  As a result, the evidence of record does not support a rating higher than 40 percent for neurological impairment of the sciatic nerve under Diagnostic Code 8520.

V.  Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds that in this case the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities which were primarily productive of pain, including pain on movement.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with the disabilities that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d. 1362 (2014).  However, in this case, after applying the benefit of the doubt under Mittleider v. West, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  11 Vet. App. 181 (1998).  Moreover, the Veteran has not identified relevant symptomatology that is not contemplated by the rating criteria, nor has he cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted. 

The statements or findings of impaired function, such as pain and particularly restrictions as to locomotion pertain to functional limitations that are contemplated by the governing Diagnostic Code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202   (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as motion, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish certain tasks, such as walking or running are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms of pain, painful and limited motion, and decreased strength.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology. 

As to any express or implied contention that because the rating criteria are silent as to effects of occupational and daily activities that the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the Veteran has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321 (a), 4.1. 

Accordingly, referral of the claim for extraschedular consideration is not warranted.

VII.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16 (b).

In this case, pursuant to the above grant of a separate 20 percent disability rating for the Veteran's left lower extremity and a separate 10 percent disability for his right lower extremity, the Veteran meets the schedular criteria for entitlement to a TDIU from December 18, 2008. 

On his June 2013 claim for a TDIU, the Veteran reported that he last worked in 2004 in housekeeping for VAMC North Texas HCS.  With regard to his education, he completed high school.  He did not have any other education or training before he was too disabled to work.  On his April 2006 Application for SSA Disability Benefits, the Veteran stated that prior to working in janitorial services at the VAMC he worked as a handyman from 1985 to 2000.  Accordingly, as the Veteran has been unemployed during the entire period on appeal, he is eligible to receive a TDIU as of the date he filed his increased rating claim on December 18, 2008.

At the February 2009 VA examination, the Veteran reported that the furthest he could walk was 50 feet and for only 5 minutes at a time.
      
At the October 2010 VA examination, the Veteran reported that he could stand approximately 20 minutes before needing to rest.  The examiner stated that the Veteran's daily living activities are occasionally affected.  For example, the Veteran reported that he occasionally requires assistance with personal hygiene, such as showering and getting dressed.  The examiner stated that the Veteran's employment activities were not affected since the Veteran is not working.

At the October 2013 VA examination, the examiner opined that the Veteran does not appear to be unemployable due to his service-connected musculoskeletal condition.  He further stated that the Veteran appears capable of sedentary work related to his lumbar spine condition alone.

The Board finds that the evidence of record is at least in equipoise with respect to whether the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him for.  Although the October 2013 examiner opined that the Veteran could manage sedentary employment, the Board concludes that the limitations imposed by the Veteran's service-connected degenerative joint disease and spinal stenosis of the lumbar spine and his bilateral lower extremity radiculopathy, when assessed together, impede sedentary employment.  Additionally, the Veteran's past work experience is limited to physical labor and he has only a high school education with no specialized training.

Therefore, the Board finds that the Veteran's service-connected disabilities have rendered him unemployable.  In reaching this conclusion, the Board has considered the Veteran's educational and employment background in physical labor, the findings of the VA examinations, and lay statements in support of his claim.  The Board finds that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities and should be rated as totally disabled as of December 18, 2008, the date that the Veteran filed his increased rating claim.

ORDER

1.  Entitlement to an evaluation higher than 40 percent for the Veteran's service-connected degenerative joint disease and spinal stenosis of the thoracolumbar spine prior to April 28, 2015, and higher than 60 percent thereafter, is denied.

2.  Entitlement to a separate disability rating of 10 percent, but no higher, for the Veteran's radiculopathy of the right lower extremity, from December 18, 2008 to April 28, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits

3.  Entitlement to a separate disability rating of 20 percent, but no higher, for the Veteran's radiculopathy of the left lower extremity, from December 18, 2008 to April 28, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits

4.  Entitlement to a separate disability rating of 40 percent, but no higher, for the Veteran's radiculopathy of the right lower extremity, since April 28, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.

5.  Entitlement to a separate disability rating of 40 percent, but no higher, for the Veteran's radiculopathy of the left lower extremity, since April 28, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.

6.  Entitlement to a TDIU is granted from December 18, 2008, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


